ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that LEONARD T. BZURA of ELIZABETH who was admitted to the Bar of this State in 1978 and temporarily suspended by this Court’s order of November 29, 1989, 118 N.J. 549, 572 A.2d 1159, be suspended from the practice of law for two years;
*92And the Disciplinary Review Board’s recommendation being based on: 1) its determination that respondent committed multiple ethical infractions, among them that he exhibited a pattern of neglect and failed to act diligently in three matters, contrary to RPC 1.3 and RPC 1.1(a), failed to communicate with his clients, contrary to RPC 1.4, acted in a manner prejudicial to the administration of justice, contrary to RPC 8.4(d), failed to provide a written retainer agreement, contrary to RPC 1.5(b), failed to expedite litigation, contrary to RPC 3.2, wrote to a client that he was waiting for a trial date when the case had been dismissed, in violation of RPC 8.4(c), and 2) its determination that his conviction for unlawful possession of a weapon adversely reflects on his fitness as an attorney, contrary to RPC 8.4(b), and 3) the lack of mitigating factors and on its consideration of respondent’s lack of contrition and continuing disregard for the ethics process as aggravating factors;
And LEONARD T. BZURA having failed to appear or otherwise respond to this Court’s Order to Show Cause as to why he should not be disbarred or otherwise disciplined; and good cause appearing,
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and LEONARD T. BZURA is suspended from the practice of law for two years, effective immediately and until further order of this Court, and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of said LEONARD T. BZURA as an attorney at law of the State of New Jersey; and it is further
ORDERED that LEONARD T. BZURA continue to be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that LEONARD T. BZURA comply with Administrative Guideline No. 23 of the Office of Attorney Ethics *93dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that LEONARD T. BZURA reimburse the Ethics Financial Committee for appropriate administrative costs.